             Case 4:20-cv-02464-HSG Document 25 Filed 10/09/20 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 4
          1301 Clay Street, Suite 340-S
 5        Oakland, California 94612
          TELEPHONE: (510) 637-3701
 6        FAX: (510) 637-3724
 7        EMAIL: kimberly.robinson3@usdoj.gov

 8 Attorneys for Defendants
   UNITED STATES DEPARTMENT OF THE INTERIOR ET AL.
 9
                             UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                  OAKLAND DIVISION
12

13   BURNING MAN PROJECT,               ) CASE NO. 4:20-cv-02464-HSG
                                        )
14         Plaintiff,                   ) NOTICE REGARDING THE
                                        ) ADMINISTRATIVE RECORD
15      v.                              )
                                        )
16   U.S. DEPARTMENT OF THE INTERIOR ET )
                                        )
17   AL.,                               )
                                        )
18         Defendants.

19         Defendants, the United States Department of the Interior et al., hereby submit the

20 Administrative Record in the above-captioned proceeding.

21

22
     Dated: October 9, 2020                             Respectfully submitted,
23

24
                                                        DAVID L. ANDERSON
25                                                      United States Attorney

26
                                                        /s/ Kimberly A. Robinson
27                                                      KIMBERLY A. ROBINSON
                                                        Assistant United States Attorney
28

     NOTICE REGARDING THE ADMINISTRATIVE RECORD
     4:20-cv-02464-HSG
